        j        Case 3:20-cv-00037-GEC Document 1 Filed 07/02/20 Page 1 of 9 Pageid#: 1                    '




                             Z                                                     CLERKS OFFICE U.S.DIST.GOURT
                                                                                       AT CHARLOTTESVILE,VA
                                    W YW VM TZP W AW S DISTW CT COIJRT                          FluEo                     ,
                                   FOR THEW ESTERN DISTRICT OF G GINIA                   JdL 22 2222
                                                charlottesvilleDivision                         s.v c uax
                                                                                       JUL C.DjDL ,
,                    .                                                                B : .'
                                                                                               E t;'
                                                                                                   rY
            JO SEPH D RAEG O,

            Pp
            Alaint
              pe air
                   ëingProSe                                         CivilAcionNoD .Jöcvoto sf-l
                                                                               .
                                                                                                        '
                                                                                                        -




            V.

            RaSIUIIM .Brackney,ClliefofPolice forthe
            City ofChadottesville;
            Joseph D.Plalsniw Com monwealth'sAttom ey
            Forthe City ofCharlottesville.

            Defendants.




                                                      COM PLM NT

            PA R TV S

                    1.       Plaintiff

                                    Josephoraego 45o> hQ' . C<vje-
                                                                 a'
                                                                  /
                                                                  zovF
                                                                     y4u'
                                                                      *               1
                         .
                                     434-975-3737

                                    draegolle otmail.com
                    2.       a.     D efendantN o.1

                                    M SIUIIM .Brackney
                                    ChiefofPolicefortheCity OfChadottesville

                                    606 E M arketStreet
                                                                                                                      '
                                                                                                                  .




        J
    /
    /
      Case 3:20-cv-00037-GEC Document 1 Filed 07/02/20 Page 2 of 9 Pageid#: 2



                         Cbatlottesville,VA 22902

                         434-970-3280



                  b.     DefendantNo.
                                    '2

                         Joseph D.Plalzmia

                         Com monwealth'sAttornçy fortheCity ofCharlottesville

                         605E M ain Skeet,Room 331
                         Charlottesville,VA 22902

                         434-970-3176



                                  JURISDIC TIO N and VEN lœ

           3.     '
                  I'llisactioriarisesundertheFirst,Seèond,SixW Sevenl andFourteenth
    AmendmentsoftheU.S.Constimtionand42U.S.C j 1983.ThisCourthmsjurisdictionoverthis
    adionpursllnntto 28U.S.C.j1331and 1343(à)(3)and(a)(4)and28U.S.C..jj2201and2202.
                                                             '
                                                         .

           4.     Venueisappropriate in thisdiKtdctand diviqion pursuN ttè LocalRule of

    Practice2(b)andZ8.U.S.C.j139109(1)becauseoneormoreofthedefendantsresideinthe
    disd ctand division and al1defendantsareresidentsofthe Statein wllièh thedistrictislocafez.

    Joseph D.Platnniaand RaSImIIM .Bracu ey ox cesofom cialemplöym entarelocated

    witbinthejurisdiction oftheW estem DistrictofVirginiaandtheCharlottesvilledivision.Also,
1
    venueisappropriatepurmlnnttoLocalRuleofPractice2(b)and28U.S.C.j 1391(b)(2)because
                                    .



    asubsfnntialpartofpropertythatisthesubjectoftheactionissitllntedwithinthedistrictand
                                  Jè.                            -'            '
    division.M r.Draego'sflrenrmsatethesubjectofthisacion,andMr.Draegokeepsthose
    flrearm sathishome which islocatedw ithin thisdistrictand division.
  Case 3:20-cv-00037-GEC Document 1 Filed 07/02/20 Page 3 of 9 Pageid#: 3




       5.       DefendantsJosephD.PlataniaandRashallM .Bracu eyaresubjecttopersonal
judsdictionwithinthisjudicialdistrictbecausetheiroo cialom cesofemploymentarewitbin
the disG ct.



                               STATEM ENT OF TM         CLM M

       6.       Plaintiffloseph Draego isaVirgizlia citizen who hasowned flrearm ssincefor

overlsvyearsandpossessesaconcealed handgtm permlt.

       7.       DefendantJosephD .Plalhnia isthe Commonwealth'sAttom ey fortheCityof

Chadottesville.

       #.       DefendnntRiéhallM .BrackneyistheChiefofPolicefortheCityof
Charlottes#ille.

       9.       PlaintiF Draego hmsgequently voiced opinionsviewed asconkoversialby the

Charlotteéville comm tmity and hasbecom ewidely associated with such viewpoints.For

exsmplejM n Draego attendedyariousproteksadvocating againsttherem ovalofastahlleof

GeneralRobertE.Lee.M r.Draego also spoke ata CharlottekvilleCity Councilm eeting during

the publiccomm entperiod on June20,2016 opposing unchecked M uslim imm in tion.A sa

resultofhisfully kxpression,activistsposted flyersaround thecity identifyingM r.Draego asa

KlocalNnzi''andfalsely claiming he isççknown for...spewing anti-v uslim hate speech,isa

closeassociateofJasopKessler(theconkoversialorgnnizeroftheCharlottesvilleprotests),isa
H own open and concealed flrenrm careen...''Activistshavemade comwctionsbetween M r.

Draego'sviewsandllisgunownership.InacommentonFacebookonFelv ary4,2018,Lorena
Baaosdescribed M r.Draego asan Havowed Islamophobe''and higtllightedthefactthathe
carried guns.
'



                                Case 3:20-cv-00037-GEC Document 1 Filed 07/02/20 Page 4 of 9 Pageid#: 4
                                       ,               '            '
                    ,




                                   10. OnApril8,2020,theCommonwealthenactedVa.CodeAnn.j 19.2-152.13to
                        19.2-152.17,colloquially referred to.asa ççRed Flag Lam ''to go into effectpn July 1,2020.                      .

                                   11.         Section 19.2-152.13 empowersany attorney fortheComm onwealth such as

                        DefendantJosephD.Platnniw or1aw enfèrcementoflkersuchasRashallM.Bracu ey,toafply'
                        toageneraldiskictcourt,circuitcourt,orjuvenileanddomesticrelationsdisGctcourtforan
                                   '
                                                                                    ,                        .


                        tûemerjencysubm ntialrisk orden''A courtcanérOtanemergency s'ubstantialriskorderupona
                        l1ndingRthatthereisprobablecausetobelievettiatapersonposesasubstantialriskofpersonal
                        .




                        injurytohimselforothersinthenearfuture.'''I'odeterminewhethersuchprobablecauseexists,
                        thecourtmayconsiderGtanyrelevantevidencec whichwouldincludeaperson'sexpressive
                                                                                        '
                                                   .                    .   .
        .                                  1

                        conduct speechmorviewpoint. Thep'
                                                        erson againstwhom an em ergency sube ntialrisk orderis
                                                                                                                            '
                                                                    .                   .                                           .
                        soughtisnotentitled to bepresentdlm ng thecourthennng,conâontthewitnessesagainsthlm ,

                        orhavetheassistanceofcounsel.
                2
                                       12.     Once v apted,theemergency substantialrisk örder* 11prohibittheperson at

i                       issue 9om being ableto purcbœqe,possessortransporta flrenrm foraperiod ofup to 14 daysand

l
I
                        requirethem to s= enderany conce>led handgup permitandrelinquish any flresrmsin hisorher

                        possession tothe 1aw enforcementagency servingtheorder.

:                                      13.     Secuon 19.2-152.14 empowersthe circuitcourt,followingahesn'ng,to issuea

                        sube ntialrisk order,extendingtheprovisionsoftheem ergency subm ntialrisk orderforup to
                                               k
,

i
,                       180 days.Such ahenrlng musttakeplacenolaterthan 14 daysafteran emergency substantial
j
,
1                                                                                           .   '
                                                                                                !        .                      '
$           '           risk orderwasissued'
                                           p
                                           *'ursllnntto '
                                                        9
                                                        *
                                                        '.
                                                         19.2-152.13.andoitheattorney fortheiurisdictionthatissued
                                                                                *                   *'
                                                                                                     ,
                                                                                                                  *#'
                                                                                                                                            z

j
1
.                                          .               '                                         '           ,,     '
                        theemergencysubstantialriskordùrshallrepresentthePommonwealth. TheCommonWealth
                        mus'tshow by ç<clearand convincing evidencethattlleperson continuesto posea subermtialrisk
!                           .                                                                                    '                      .           .
                                                                                                                                                '
                            .




    j                                                                                                                   '
         Case 3:20-cv-00037-GEC Document 1 Filed 07/02/20 Page 5 of 9 Pageid#: 5



                   E                         .
            ofpersonalinjurytqhimKelfortootherindividualsinthenearfutureby suchperson's
    Possession oracquisition.ofaflrenrm -''

                           Any pers'
                                   on violating an em ergency subsfnntialrisk orderora substnotialrisk

    orderwillbeguilty ofaClmss1m isdemeanor,disqualified fl'olizhaving a concealed hnndgun
    permit,andprohibited&om beingemplpyedàyalicensedhandgundealer.
                                                             .




                                                 1
                                                     cArsEstv Acn ox
                                            FIRST CAUSE OF A CTION
            (CivilRightsViolation forlngingenientUponPlajntiY sSprechaadExptesjion-
                                          42U.S.C.j1983) '                  :

                15. ThephraseRany relevantevidence''in j 19.2-152.13and919.2-152.14can
    include aperson'sspeech orexpressiveadivity.n ereisno lim iinflon contnined in thelaw lhst
                                                                                      '
            .          .              u                               .       .


    would limitspeech thatm ay be consideredrelevantin p'
                                                        anéng an em ergency substantialrisk

    orderorsubstnntialdsk ofd
                            ,
                              er.

                16.        Sections 19.2-152.13 to 19.2-152.17 allow thedefendnntsto useM r.Draego's

    viewpointsand speech àsRany relevantevidence''to supporttheimposition ofan emergency
'



    subsfnntialrisk orderorasubstnntialriskorderagainsthlm .              .
                                                                                  '
                                                                                          ..
                                                                                           .
     .                                                 . k       ..                   .
                                                                                      .   ,


                17.        M r.Draego plansio refrdin from erigaging in lawfulexpressiveactivity to avpid

    losinghisabilitytopossessflrenrms,arijhtwhichisespecially importanttohim.Sections19.2-
    152.13to 19.2-152.17hake:hilledMn braego'sspeech andwilllikely chilltiespeechofother
    law-abiding gupownersin'
                           theComm onwealth.

                18. Asaresult,'jj19.2-152.13to 19.2-152.17areconstimtionall
                                                                          'yinva
                                                                               '1idas
'



    overbroadinviolaionoftheFirstAmendmentmadeapplicableiothestatestbroughthedue
                                                         :
    processclauseoftheFoM eenth Amendp ent.
  Case 3:20-cv-00037-GEC Document 1 Filed 07/02/20 Page 6 of 9 Pageid#: 6




                              SECOO      CAUSE OF ACTION
        (CiWlRightsViolationforlngingementUponPlainiœ sRighttoBearArms-
                                  4:u.s.c.j 19g3)

       19.     The Second Am endm entsàtesthatiltherightofthepeopleto keep and beararm q

shallnotbelnfnnged.

      20.      W ith som eexcepfons,Virghliaallow sitscitim nsto openly can'
                                                                           y firenrms.M r.

Draego also haqapermitto carrya concealed flresrm.
                                                 .

      21.      Sectibns19.2-152.13to 19.2-152.17givedefendnntsthepowertodepriveM r.
Draego ofhisSecond Am endmentrightto beararm sdespitethefactheisnotcharged with any

othercrim inalofense.

      22. Asarestlltof9919.2-152.13to 19.2-152.17,Vr.Draegoisbùthreâaining9om
carrying a flrenrm asheislawfully entitled todo andpurchasing additionallawfulflrenrmsout

offeartheywillbecov scatedsubjectto jj19.2-152.13to 19.2-152.17.
      23.Sections 19.2-152.13 to 19.2-152.17 infmingeupon M r.Draego'srightto keep and

bearsrmRundertheSecond Am endmentmndeapplicabletothestatesthrough the dueprocess

clauseofthe Fourteenth Am endment.



                               THIRTICAUSE OF ACTION
             (CivilRightsViolationforVioladonofPlaintic sDueProcessRights-
                                     42U.V.C.j 1983)

      22.      Sections 19.2-152.13 to 19.2-152.17 allow the Com monwealth to considerRany

relevantevidence''when imposinga substantialrisk order,including evidencethatwould notbe

accepted klacivilorcriminnltrial.

                                                                      '
                                     .
  Case 3:20-cv-00037-GEC Document 1 Filed 07/02/20 Page 7 of 9 Pageid#: 7




      23. Asaresult,jj 19.2-152.13to 19.2-152.17violateMr.Draego'sdueprocess
rightstmdertheFourteenth Amendm ent.

                                  FOURTH CAUSE OF ACTION

(CiWlRightsViolationforViolationofPlaintiY sRkhttoCongontW itnessesAgainKtHM and
                                   Assiqtanco ofCounKd -
                                      42U.S.C.j 1983)
       24.      The Sixth Am endm entprovidesthat<çln al1crim innlprosecuions,the accused

shall...becoO onted w1t11the wiGessesagainstl'
                                             lim ...and havetheAssistanceofCotmcilforltis

defense-''

       25. n ehenringforanemergencysubKtnntialriskorderunder919.2-152.13allows
theComm onwealth to ordertheconfscaion ofM r.Draego'slawfully owned flrearmswithout

aflbrdingbim therighttoatrial,therkhttocoO ontwiGessesagainstMm,ortherightto
colm qel                                                                                    '

       26. Asaresult,j 19.2-152.13violatestheSixth Amendmentmadeapplicabletothe
statesthrough the dueprocessclauseoftheFourteenth Am endment.



                                FW TH CAU SE 0# ACTION
             (C
              .jWlK ghtsViolationforViolaionofPlaintx sRighttoaTrialbyJury-
                                     42U.S.C.j1983)
       27.      'fheSeventh Am endmentprovidesthatfçwherethevaluein conkoversy shall

exceedtwentydollars,thedghtofkialbyjuryshallbepreservedaandnofacttriedbyajury
shallbeotherwisere-examined in any CourtoftheUnited States.''

       28.      'lhevalueofM r.Draego'slirenrmsexceedstwenty dollars.

       29.      Section 19.2-152.13 allowsthe Comm onwealth to coM scate M r.Draego's

flrenrmswithoutaffordingbim therighttoa+ a1byajuryofhispeers.
   Case 3:20-cv-00037-GEC Document 1 Filed 07/02/20 Page 8 of 9 Pageid#: 8

              %



        30. Asaresultaj19.2-152.13violateMT.Draego'srighttoajuryG aIunderthe
Seventh A m endm ent.



                                TRRIV AR ABLE INJURY

        31.   M thoughPlaintif Draego hascomm itted no unlawfulact,thepassageofVA

Code9919.2-152.13to 19.2-152.17createsanimmediateandirreparablehnrm bycausingMm
to refrain from exercisinghisconstitutionalrights.'I'
                                                    hisimpactwillexisteven ifno adion is

institutedagainsthim tmderjj 19.2-152.13to 19.2-152.17and,msaresult,monetarydamages
willbeimpossibleto calculate.



                                 PRAYER FOR RELV F

W IIEREFORE,Plaintif loseph Draegorequeststhe following reliefagainstDefendnnts:

        a.    PreliminnrilyandpermanentlyenjoinDefendnnts9om requestinganemergency
substanialriskorderorasube ntialriskorderunderVa.CodeAnn.jj19.2-152.13to 19.2-
152.17 and/orentbrcingtheprovisionsofVa.CodeAnn.jj19.2-152.13to 19.2-152.17;
        b.    OtherandllrtllerreliefastheCourtmaydeem jus'tandequitableunderthe
circumstancesofthisc% e.

                                     JIJRY D E

PlaintiflosephDraego demandsatrialbyjuryona11claimKforwhichhehastherightto+ a1by
jury.
                            CERTW ICATIO N AND CLO SING

        UnderFederalRule ofCivilProcedure 11,by signing below,Icertify tothebestofm y

knowledge,infprmstiow andbelieftllattbiscomplaint:(1)isnotbeingpresentedforanimproper
  Case 3:20-cv-00037-GEC Document 1 Filed 07/02/20 Page 9 of 9 Pageid#: 9
           #




purpose,such asto harass,cause lmnecessary dçlay,orneedlessly increasethecostoflitigauon;

(2)issupportedby exij-ting1aw orby anonfrivolousargumentforextending,modifying,or
                      '
                                              .         .

reversingexistinglaw;(3)thefactllnlcbntentionshaveevidentimy supportof,ifspecifkally so
intensitled,willlikely haveevidentiary supportafterareu onableopporhmity forfurther

invesigadonordiscpvery;and (4)thecomplaintotherwiseFoppliesw1111thereqe ementsof
Rule 11.
                                '         .                 .

      IagreetèprovidetheClerk'sOffcewithany cliangestomyaddresswherecase-related
papersmaybeseryed.lunderstindth:tmy failtlretokeep àçurrentaddressop5lew1t11the
Clerk'sOm cemay resultin dismissalofmy cmse.
           nà
Si> edthish dayofJuly,2020.
                                                                    Respeèe lly submittedr




                                                                       JOSEPH DRAEGO
